KNOLL,, J.,
dissents and would grant.
|, Although the District Court correctly determined that Ms. Lavergne failed to meet the technical requirements set out in Rule 4.16 of the Civil Service Rules of Rapides Parish, ’I disagree with its decision to dismiss Ms. Lavergne’s appeal. The facts evidence that Ms. Lavergne substantially complied with these, very technical rules. Where, as, in this case, there is ■ substantial compliance, I would allow the plaintiff to have her day in court and would not dismiss her appeal on a minor technicality. Therefore, I would grant the writ. ' ■